DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims Status
Claims 1, 8 and 10 (Currently Amended)
Claims 2-3, 5-7, 12-17 and 18-19 (Previously Presented)
Claims 4, 9,11 and 20 (Original)

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a communication unit communicatively coupled to the control module and configured to communicate an alignment data with one or more devices associated with the vehicle for displaying a visual indicator to facilitate moving the vehicle such that the receiver of the vehicle is aligned with the charging unit; and
a housing body housing the charging unit and the control module, the housing body having a conduit therethrough in which a communication medium is positionable for communicatively coupling the charging unit and the control module to a utility line, the housing body comprising 
a mounting bezel and a removable cover coupled to the mounting bezel, wherein the charging unit is enclosed within the housing body by the removable cover of the ”, in combination with all other elements recited in claim 1.
Claims 2-7 are also allowed as they further limit allowed claim 1.
Regarding claim 8, prior arts do not suggest or teach, among other claimed allowable features, “a communication unit communicatively coupled to the control module and configured to communicate information including an alignment data with a server; and 
a housing body for housing the charging unit and the control module, wherein the housing body includes a mounting bezel and a removable cover coupled to the mounting bezel, the removable cover at least partially enclosing the control module within the housing body such that the control module is accessible through the removable cover, where the charging unit is fixedly coupled to the mounting bezel such that the charging unit is immovable relative to the housing body; and
the server communicatively coupled to the charging station and configured to maintain an application that is configured to be accessible through one or more devices and to communicate the information regarding the charging station to the one or more devices, the alignment data being provided to the one or more devices and displayable via a user interface of the one or more devices for providing a visual indicator to facilitate moving the vehicle such that the receiver is aligned with the charging unit, 
”, in combination with all other elements recited in claim 8.
Claims 9-14  are also allowed as they further limit allowed claim 8.
Regarding claim 15, prior arts do not suggest or teach, among other claimed allowable features, “providing an alignment data to a second device associated with the vehicle that displays a visual indicator to facilitate moving the vehicle such that a receiver in the vehicle is aligned with a charging unit positioned in a housing body of the specific charging station, 
the housing body comprising a mounting bezel that fixedly couples a charging unit to the housing body such that the charging unit is immovable , and a removable cover covering the mounting bezel and having an aperture for receiving a control module in the housing body such that the control module is accessible through the removable cover; and activating the charging unit in the specific charging station to transmit power to the receiver in the vehicle from a utility line communicatively coupled to the charging unit by a communication medium positioned in a conduit of the housing body.”, in combination with all other elements recited in claim 15.
Claims 16-20 are also allowed as they further limit allowed claim 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/DUNG V BUI/
Examiner, Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 26, 2021